Citation Nr: 9909344	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  98-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an  earlier effective date for a total rating 
for service-connected post traumatic stress disorder (PTSD). 




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from November 1966 to June 1969 
and from July 1970 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In the veteran's VA Form 9, the veteran requested that he be 
afforded a personal hearing before a member of the Board at 
the RO.  In light of the foregoing, the Board finds that this 
case must be returned to the RO so that the veteran may be 
scheduled for a personal hearing before a member of the Board 
at the RO.  

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO with regard to the issue 
of entitlement to an earlier effective 
date for the assignment of a total rating 
for service-connected PTSD.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






